               Case 2:19-cv-01481-CCW Document 44-9 Filed 03/02/21 Page 1 of 4




                           COLLECTIVE BARGAINING AGREEMENT

                                         BETWEEN




                                  CRANBERRY TOWNSHIP




                                           AND




                        CRANBERRY TOWNSHIP POLICE ASSOCIATION




                                         Duration

                        January 1, 2017 through December 31, 2020




{DocNo=00309681.4 )

                                                                            CT0884
              Case 2:19-cv-01481-CCW Document 44-9 Filed 03/02/21 Page 2 of 4




anniversary date shall forfeit his/her longevity pay except should this occur in his/her year of

retirement the longevity pay shall be prorated.



                                                  ARTICLE VIII

                                                  WORKWEEK

           8.1       The Township shall schedule the Police Officers under the following conditions:

                     (a)    The Township shall post schedules for six (6) weeks of work at least two (2)

           weeks prior to the effective date of said schedule. Two weeks' notice shall be provided

           of any schedule changes, except in the case of an emergency or other circumstances

            beyond the Township's control.

                     (b)    Switching shifts by Police Officers must be pre-approved by the Chief of

            Police or his designee and must under no circumstances cause the Township overtime

            liability. The Chief of Police or his designee shall not unreasonably deny such a request.

            It is understood that the Chief of Police, or his designee, may also switch shifts of Police

            Officers to accommodate schedules for trials, hearings, required training and to cover for

            absent Police Officers who were previously scheduled on a particular day or shift.

                     (c)    An officer may switch shifts not more than a total of three (3) times per

            month. Exceptions to this limitation may be granted at the sole discretion of the Chief of

            Police or designee.

                     (d)    Officers are limited to working not more than four (4) twelve (12) hour

           shifts in succession. Exceptions to this limitation may be granted at the sole discretion of

           the Chief of Police or designee, if extenuating circumstances are present.

                     (e)    Scheduling by the Township shall not be used for the purpose of discipline

            or reward to any Police Officer(s).

                     (f)    Except for shift changes described in (b) above, no Police Officer shall be

            scheduled to work a split shift within any rotation and each Officer shall be scheduled for

            at least two consecutive days off within each work week and between shift rotations. A

            split shift is defined as a period of regular working hours divided into two or more non-

            consecutive work periods within a 24-hour period.

            8.2.     The detectives and support services personnel shall work a flexibl e schedule.
                                                       6

{DocNo=00309681.4}
                                                                                              CT0891
               Case 2:19-cv-01481-CCW Document 44-9 Filed 03/02/21 Page 3 of 4




           8.3.      The detectives and support services personnel may be utilized to fill the schedule

for vacations, training, and any other leave that extends past fourteen (14) days.

           8.4.      Officers other than Sergeants and Detectives or positions that require a flexible

work schedule will be assigned to work twelve (12) hour shifts.

           8.5       For purposes of this Article and this Agreement:

                     (a)    An eight (8) hour shift will consist of eight (8) consecutive hours in a

           twenty-four (24) hour period, with forty (40) hours being a normal work week.

                     (b)    A ten (10) hour shift will consist of ten (10) consecutive hours in a twenty-

           four (24) hour period, with forty (40) hours being a normal work week.

                     (c)    A twelve (12) hour shift will consist of twelve (12) consecutive hours in a

           twenty-four (24) hour period. In any two (2) week pay period, an officer working a twelve

            (12) hour shift will work three (3) workdays within one {1) workweek and four (4)

           workdays within one (1) workweek.



                                                 ARTICLE IX

                                                 OVERTIME

            9.1      The work week shall begin on Sunday at 12:01 a.m. inclusive and end on Saturday

midnight inclusive.

            9.2      Overtime shall be paid for at the rate of one and one-half times (1-1/2) the Police

Officer's hourly base rate for all approved hours of actual work in excess of the hours specified

in the Fair Labor Standards Act.

            9.3      For the purposes of the calculation of overtime compensation, hours of actual

work shall not include sick hours used during the work week, as the term "work week" is defined

in Article VI 11.

            9.4      Scheduled overtime shall be offered on the basis of seniority whenever possible,

as determined in good faith by the Chief of Police, or his designee.

            9.5      When overtime is being offered on the basis of seniority, the Chief of Police, or his

designee shall offer overtime to each Officer listed on the seniority list, in order of seniority,

beginning with the name of the Officer who is listed after the last Officer to voluntarily work

overtime.
                                                       7

{DocNo=00309681.4)                                                                              CT0892
              Case 2:19-cv-01481-CCW Document 44-9 Filed 03/02/21 Page 4 of 4




           IN WITNESS, WHEREOF, the parties hereto having negotiated, understood and read the

foregoing, being duly authorized to bind the parties they represent and intending to be legally

bound, hereby have hereunto set their hands and seals this   12th day of January, 2017.


TOWNSHIP OF CRANBERRY                               CRANBERRY TOWNSHIP POLICE ASSOCIATION



                                  01/12/17
                             ry

           LLRLIL-




                                               27
(OocNoc0030968L4)                                                                         CT0912
